Citation Nr: 0905156	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea corporis, 
claimed as a body rash.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's PTSD and 
tinea corporis service connection claims.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
record on appeal.

Additional evidence was submitted by the Veteran at his 
November 2008 Travel Board hearing.  This evidence was 
accompanied by a waiver of RO consideration.


FINDINGS OF FACT

1.  The Veteran did not participate in combat, and there is 
no credible supporting evidence of the claimed in-service 
stressors.

2.  There is no competent medical evidence of a causal 
relationship between the Veteran's tinea corporis and his 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a February 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his PTSD and body rashes service connection 
claims.  This letter told him what evidence VA would obtain, 
what evidence he was expected to provide, and what assistance 
VA could provide him in obtaining this evidence.  Finally, 
this letter notified him that he should submit any relevant 
evidence.  This letter fulfilled the duty to notify under 
Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
remaining elements of proper Dingess notice were provided in 
a March 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  The Veteran has been afforded two VA examinations, 
and relevant medical opinions have been obtained.

As neither the Veteran nor his representative have indicated 
that there is outstanding pertinent evidence, the Board may 
proceed with consideration of the Veteran's claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the VA 
General Counsel addressed the issue of determinations as to 
whether a Veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
Veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a Veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(October 18, 1999).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

The Veteran contends that he now suffers from PTSD as a 
result of traumatic events he experienced in Vietnam.  He 
contends that he was in several fire fights, "dodged many 
mortars and rockets", and was wounded by a piece of scrap 
metal in his left arm and was treated on the battlefield.  He 
reported that his friend was killed in front of him, but that 
he was pinned down by enemy fire and unable to assist him.  
He further contends that he should have been awarded a Combat 
Infantryman Badge (CIB) and a Purple Heart as a result of his 
Vietnam experiences.

The Veteran's May 1969 entrance examination and April 1971 
discharge examination were negative for any relevant 
abnormalities.  He indicated on his April 1971 discharge 
examination that he "felt good."  His service treatment 
records were negative for any symptoms, treatments or 
diagnoses of PTSD or other mental condition, and were also 
negative for the treatment of any shrapnel wounds. 

His service personnel records revealed a military 
occupational speciality (MOS) of infantryman, and service as 
an ammunition specialist while in Vietnam.  His personnel 
records were negative for an award of a CIB or Purple Heart 
medal.

A January 2006 VA mental health in-take assessment revealed 
the Veteran's complaints of "always" feeling scared and 
feeling as if "something was going to happen" since his 
discharge from service.  He reported that he began developing 
sleep disturbances ten years ago, that he began having 
flashbacks of his friend's death in Vietnam five years ago, 
and that he has been experiencing panic attacks for the last 
month.  He described his friend being killed on a combat 
mission in Vietnam.  He indicated that he had reported for 
this mental health assessment because he wanted compensation 
from the government.  Following an examination, a diagnosis 
of dysthymia, rule out PTSD, was made.

The Veteran reported that he was not interested in therapy or 
medications to treat his PTSD in a March 2006 psychiatric 
evaluation.  When asked about his motivations for seeking a 
psychiatric evaluation, the Veteran stated that he wanted 
compensation from the government.

A June 2006 Psychiatric progress note indicated that the 
Veteran's self-reported PTSD symptoms and his performance on 
the Minnesota Multiphasic Personality Inventory (MMPI-2) 
suggested an individual who presented with profound symptoms.  
The psychologist noted that the Veteran's presentation on one 
of the three PTSD measures was more distraught than that seen 
in other individuals with PTSD, while his performance on the 
other two PTSD measures were consistent with that obtained in 
individuals with PTSD.  Finally, the psychologist opined that 
the Veteran's self-reported distress "obscures an accurate 
diagnosis of his current presentation on his performance on 
these questionnaires."

The Veteran underwent a VA psychiatric examination in 
November 2006.  He reported feeling depressed for the past 
year as well as experiencing sleeping difficulties over the 
past 10 years.  He was first seen by a psychiatrist ten 
months ago.  He reported serving in Vietnam for seven months 
as an infantry combat solider, and that he had a shrapnel 
wound to his shoulder that was removed by a medic.  He 
reported that his friend, Duck, was shot in a Vietnamese 
jungle and lost a great deal of blood but was later evacuated 
by a helicopter.  The Veteran was unable to provide any 
additional information regarding this incident, including his 
friend's complete name, the date of the incident or the place 
of the incident.  Psychological testing was also ordered.

Following an examination and a review of the Veteran's claims 
folder, the examiner diagnosed him as suffering from anxiety 
disorder, not otherwise specified (NOS), as well as 
dysthymia.  A PTSD diagnosis was not found, as the Veteran's 
claimed stressor was not "identified after reviewing the 
records and [that] he was unable to give the names or the 
exact circumstances" of the purported stressor incident.  
The examiner noted that the Veteran's dysthymia was not 
caused by, nor was it the result of, his service.  In 
addition, following a review of the Veteran's psychological 
testing results, the examiner concluded that "the Veteran 
does not have PTSD."

At his November 2008 Travel Board hearing, the Veteran 
testified that he saw his friend "Duck" get killed during 
his Vietnam service.  He did not recall whether he had been 
diagnosed with PTSD by his treating physician.  Finally, he 
argued that it was unfair to deny service connection based 
upon his absence of combat medals.

In this case, the evidence is far from conclusive as to a 
whether a PTSD diagnosis is warranted, and the November 2006 
VA examination report suggests the contrary.  What is clear 
is that there is no claimed stressor of record that is 
capable of independent corroboration.  

Although the Veteran contends that he served in combat during 
his Vietnam service, no credible evidence suggesting that the 
Veteran was exposed to actual combat or evidence that can 
verify his claimed stressor has been presented.  The 
Veteran's service record is negative for combat indicators 
such as a Purple Heart or a CIB.  He claims to have suffered 
a shrapnel wound to his left arm during his Vietnam service, 
but his service treatment records are negative for such an 
injury.  In addition, his April 1971 discharge examination 
did not find any relevant abnormalities, including a scar 
which would presumably be present had he suffered from a 
shrapnel wound.  

The Veteran further contends that he witnessed the death of 
his friend in Vietnam, but was unable to provide any other 
pertinent information regarding that incident, including his 
friend's full name, the location of the purported incident, 
or the approximate date of the purported incident.  Absent 
such information, efforts to corroborate the Veteran's 
stressor through the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records) would be futile and 
certain to not result in a corroborated stressor.

As to the Veteran's contention that he should have been 
awarded a CIB and Purple Heart medal as a result of his 
Vietnam service and that his service treatment records should 
have revealed treatment for a shrapnel wound, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  The Veteran's mere assertion that his official 
service records are inaccurate is not sufficient to rebut 
this presumption of regularity.
 
Overall, the record does not establish a PTSD diagnosis that 
is based upon a corroborated in-service stressor.  That being 
the case, the preponderance of the evidence is against the 
claim for service connection for PTSD, and the claim must be 
denied.  38 U.S.C.A. §5107(b).

Tinea Corporis

The Veteran contends that he suffers from tinea corporis as a 
result of his service.

The Veteran's May 1969 entrance examination and April 1971 
discharge examinations were negative for any relevant 
abnormalities, including any skin abnormalities.  His service 
treatment records revealed treatment for severe pustular acne 
in February 1970, and he was prescribed tetracycline and 
topical medications to treat the condition.  The remaining 
service treatment records were negative for any symptoms, 
treatments, or diagnoses of tinea corporis or other skin 
conditions.

The Veteran presented with tinea corporis of the buttock 
area, groin, lower abdomen, and thighs in an August 2006 
dermatology treatment note.  He was given clotrimazole cream 
as well as oral medications to treat this condition, however, 
it was noted that the Veteran was unable to tolerate the oral 
medications due to dizziness.  Physical examination revealed 
that the rash had been resolved and no scaling or erythema 
were noted.  Mild hyperpigmented macules were noted in the 
groin and hyperpigmented macules were noted on the buttock 
and low back area.

A November 2006 VA dermatology examination revealed that the 
Veteran's skin rash had resolved.  When it was active, the 
skin rash was reportedly located on the Veteran's buttocks, 
genital and inguinal areas and was itchy.  Current local or 
systemic were denied.  The Veteran reported that he had been 
treated for pustular acne while in service.  Physical 
examination confirmed that there was no rash present.  
Following a review of the claims folder, the examiner opined 
that the Veteran's tinea corporis had been treated and 
resolved in August 2006, and was not related to the acne he 
experienced in service or any other service-related 
condition.

In his November 2008 Travel Board hearing, the Veteran 
testified that he first began experiencing skin rashes during 
service and that the rash was itchy.  He also testified that 
he was prescribed a topical cream to treat the condition.

In reviewing the above evidence, the Board notes that the 
Veteran's April 1971 discharge examination revealed no 
relevant abnormalities, including any skin abnormalities and 
no symptoms, complaints or treatments for tinea corporis were 
noted in the service treatment records.  The VA examiner 
declined to find that the Veteran's tinea corporis was the 
result of an in-service disease or injury, including his 
February 1970 acne treatment.  No other medical evidence has 
been presented suggesting such a nexus.  Tinea corporis was 
first demonstrated in August 2006, some 35 years after the 
Veteran was discharged from service.  The preponderance of 
the evidence is therefore against a continuity of 
symptomatology.

The Veteran contends that he suffers from tinea corporis as 
the result of his service, but as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  See Espiritu v. Derwinski, supra.

Because of the lack of any competent and credible evidence of 
a nexus between the Veteran's tinea corporis and active 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinea corporis, claimed 
as a body rash, is denied.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


